Citation Nr: 1711354	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for headaches.

2.  Whether new and material evidence has been received to reopen service connection for left hip strain claimed as left leg injury.

3.  Entitlement to service connection for bulging disk of the lumbar spine and fissure of the annulus fibrosis (a back disability).

4.  Entitlement to service connection for a left leg disorder other than left hip strain and left knee strain (claimed as chronic arthralgia of the left leg), to include as secondary to a back disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1976 to June 1980 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Montgomery, Alabama, respectively.  Jurisdiction over this claim is currently with the RO in Montgomery, Alabama.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, the Board notes that, in the May 2009 rating decision, the issues on appeal were characterized as service connection for bulging disk of the lumbar spine and fissure of the annulus fibrosis (a back disability), a left hip strain claimed as left leg injury, and an unspecified left ankle/leg condition claimed as chronic left leg arthralgia, and reopening of service connection for headaches, sleep apnea, and tinnitus.  However, historically, in a December 2004 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran raised service connection claims, in pertinent part, for headaches and residuals of injury to the left leg.  In a January 2006 rating decision, in pertinent part, the RO denied service connection for headaches, a left hip strain claimed as left leg injury, and a left knee strain claimed as left leg injury.  The Veteran submitted a timely Notice of Disagreement in March 2006.  In pertinent part, the issues of service connection for headaches, a left hip strain, and a left knee strain were readjudicated in an August 2007 Statement of the Case.  The Veteran did not perfect the appeals with a timely Substantive Appeal for headaches, a left hip strain claimed as left leg injury, and a left knee strain claimed as left leg injury.  As such, the January 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

Separately, in August 2006, in pertinent part, the Veteran submitted an informal claim for service connection for sleep apnea, tinnitus, and chronic arthralgia of the left leg.  In pertinent part, in a February 2007 rating decision, the RO denied service connection for an unspecified left ankle condition claimed as chronic left leg arthralgia, sleep apnea, and tinnitus.  The Veteran submitted a timely Notice of Disagreement in April 2007.  A Statement of the Case was issued in October 2011 regarding the issues of service connection for a back disability, a left hip strain claimed as left leg injury, an unspecified left ankle/leg condition claimed as chronic left leg arthralgia, headaches, sleep apnea, and tinnitus.  

Given the history above, the left hip strain and headaches issues are for reopening; the back, sleep apnea, tinnitus, and chronic arthralgia of the left leg (adjudicated as an unspecified left ankle/leg condition) issues are for service connection.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a November 2011 Substantive Appeal, via VA Form 9.  In the Substantive Appeal, the Veteran indicated his request to have a Board hearing in Washington, DC (Central Office Board hearing).  In a March 2017 correspondence, the Veteran was informed of the Central Office Board hearing scheduled for April 4, 2017.  In a March 2017 submission, prior to the scheduled April 4, 2017 Central Office Board hearing, the Veteran, through the representative, indicated that the Veteran was unable to attend the Central Office Board hearing due to physical and financial reasons.  Instead, the Veteran requested a Videoconference Board hearing.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




